Order filed August 9, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01091-CV
                                   ____________

                          RANDY GOLDBERG, Appellant

                                           V.

                               TRACY ZINN, Appellee


                      On Appeal from the 190th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-79869


                                      ORDER

       Appellant=s brief was due July 25, 2012. No brief or motion for extension of time
has been filed.

       Unless appellant submits a brief to the clerk of this court on or before September
10, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).



                                         PER CURIAM